Citation Nr: 0200262	
Decision Date: 01/09/02    Archive Date: 01/16/02

DOCKET NO.  94-13 694	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Entitlement to service connection for a bilateral knee 
disorder to include degenerative joint disease.

2.  Entitlement to service connection for a bilateral leg 
disorder.  

3.  Entitlement to service connection for a bilateral foot 
disorder, to include pes planus and degenerative joint 
disorder.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

C. L. Mason, Counsel


INTRODUCTION

The veteran served on active duty from November 1977 to June 
1978.  This matter comes to the Board of Veterans' Appeals 
(Board) on appeal from a rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Atlanta, 
Georgia.  The Board remanded this case for further 
development in June 1996.  The case has now been returned to 
the Board.  The Board notes that additional medical evidence 
in support of the veteran's claim was received subsequent to 
the transfer of the case to the Board and the veteran waived 
RO consideration. 


FINDINGS OF FACT

1.  The RO has obtained all evidence necessary for an 
equitable disposition of the veteran's appeal. 

2.  There is no competent medical evidence of a diagnosis of 
a current bilateral leg disorder of record.

3.  The preponderance of the evidence weighs against a 
finding that the veteran's bilateral knee disorder had its 
onset during service.   


CONCLUSIONS OF LAW

1.  A bilateral leg disorder was not incurred during service.  
38 U.S.C.A. §§ 101(16), 1131, 5100 et. seq. (West 1991 & 
Supp. 2001); 38 C.F.R. § 3.303 (2001).

2.  A bilateral knee disorder was not incurred during 
service.  38 U.S.C.A. §§ 101(16), 1131, 5100 et. seq. (West 
1991 & Supp. 2001); 38 C.F.R. § 3.303 (2001).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

There was a significant change in the law during the pendency 
of the appeal.  On November 9, 2000, the Veterans Claims 
Assistance Act of 2000, (VCAA), 38 U.S.C.A. §§ 5100 et. seq. 
was enacted into law.  Implementing regulations were 
published by VA in August 2001, and made effective from date 
of the law's enactment.  See 66 Fed. Reg. 45620 (Aug. 29, 
2001) (to be codified as amended at 38 C.F.R. §§ 3.102, 3.159 
and 3.326(a)).  This law redefined the obligations of VA with 
respect to the duty to assist and included an enhanced duty 
to notify a claimant as to the information and evidence 
necessary to substantiate a claim for VA benefits.  The Board 
has conducted a complete and thorough review of the veteran's 
claims folder.  

Here, the Board finds that all pertinent evidence has been 
associated with the claims folder as regards these claims, 
and further assistance on the part of the VA is not 
warranted.  In addition, by virtue of the rating decision, 
statement of the case, and several supplemental statements of 
the case, including one dated in August 2001, the veteran and 
his representative were notified of the information necessary 
to substantiate his claims.  Accordingly, the Board may 
proceed with decisions of the veteran's claims without 
prejudice to him.  See Bernard v Brown, 4 Vet. App. 384 
(1993).

Service connection may be granted for disability arising from 
disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. § 1131 (West 1991).  The mere fact of 
an in-service injury or disease is not enough; there must be 
evidence of a residual disability resulting from that injury 
or disease.  If there is no evidence of a chronic condition 
during service, or an applicable presumption period, then a 
showing of continuity of symptomatology after service is 
required to support the claim.  See 38 C.F.R. § 3.303(b).  
Evidence of a chronic condition must be medical, unless it 
relates to a condition to which lay observation is competent.  
See Savage v. Gober, 10 Vet. App. 488, 495-498 (1997).  If 
service connection is established by continuity of 
symptomatology, there must be medical evidence that relates a 
current condition to that symptomatology.  Id.  Service 
connection may also be granted for any disease diagnosed 
after discharge, when all the evidence establishes that the 
disease was incurred in service.  See 38 C.F.R. § 3.303(d).

I.  Background

The veteran has contended that he developed knee and leg 
disabilities during his active service.

Service medical records reflect complaints and findings of 
bilateral knee and leg pain.  Medical records include a 
determination of claudication of the legs, muscle strain, and 
that he was placed on a limited profile.  VA medical records 
from 1988 to 1998 show complaints of bilateral knee and leg 
pain.  Examiners noted that the veteran complained of pain in 
the knees with weight bearing and that the veteran was obese.  
Diagnoses included degenerative joint disease of the knees, 
degenerative osteoarthritis of the knees, and knee and leg 
pain.  X-rays of the knees in 1988 were normal.  X-rays of 
the knees in 1994 revealed minimal degenerative changes of 
the knees.

At an April 2001 VA examination, the veteran complained of 
left knee pain with inability to fully move his knee.  He 
reported that he develop pain in his legs during service in 
Korea.  The examiner noted that the veteran was seen for knee 
pain in service.  The veteran reported that he had sought 
treatment at the VA for more than 20 years for his feet and 
legs.  He stated he could only walk, stand, and sit for short 
periods and that the pain woke him at night.  On evaluation, 
there was full extension of the knees without swelling.  
Abrading of the patellar area was noted on flexion, extension 
and external rotation elicited pain, and complete compression 
of the patella resulted in pain in the left knee.  The 
examiner noted that the claims file was reviewed.  According 
to the examiner, the only documented problem in service was 
some bilateral knee pain, which was only seen on one occasion 
and no specific diagnosis other than intermittent 
claudication.  X-rays showed only minimal degenerative 
changes.  The examiner opined that he could not his explain 
the knee pain to service-connected problems.  There was no 
diagnosis of a leg disorder.

In a November 2001 private medical opinion, a private 
physician, A.M. Gordon, M.D., noted that the veteran's 
service medical records show treatment for claudication of 
the legs and painful knees.  It was noted that minimal 
degenerative joint disease of both knees was shown in X-ray 
in 1994.  Dr. Gordon, after reviewing the medical evidence, 
stated that there was inadequate evidence to suggest an 
etiological relationship of the veteran's current knee and 
leg pain with the symptoms documented in service.

II.  Analysis

A.  Bilateral knee disorder

The record reflects that the veteran has a current bilateral 
knee disorder, degenerative joint disease of the knees.  
There is also evidence showing that the veteran complained of 
knee pain in service, however, there was no diagnosis of a 
knee disorder in service.

VA medical records from 1988, approximately 10 years after 
service, show complaints of knee pain; however, X-rays were 
normal.  There was no diagnosis reported.  Subsequent VA 
medical records from 1989 to 1998 show continued complaints 
of knee pain with various diagnoses of degenerative joint 
disease and knee pain.  On VA examination in 2001, the 
findings included bilateral knee pain and x-ray evidence of 
minimal degenerative changes of the knees.  However, the 
examiner was unable to establish a relationship between the 
findings and the veteran's service problems.  Following a 
review of the record in November 2001, a private physician 
stated that there was inadequate evidence to suggest an 
etiological relationship of the veteran's current knee pain 
with the symptoms documented in service.

The Court has held that generally, to prove service 
connection, a claimant must submit (1) medical evidence of a 
current disability, (2) medical evidence, or in certain 
circumstances lay testimony, of in-service incurrence or 
aggravation of an injury or disease, and (3) medical evidence 
of a nexus between the current disability and the in-service 
disease or injury.  See Pond v. West, 12 Vet. App. 341, 346 
(1999).  Where the determinative issue involves a medical 
diagnosis, competent medical evidence is required.  The Board 
notes that the veteran is competent to report that on which 
he has personal knowledge, that is what comes to him through 
his senses.  Layno v.  Brown, 6 Vet. App. 465, 470 (1994).  
Although the veteran has claimed that his bilateral knee 
disorder had its onset in service, the veteran is a lay 
person, and as a layperson, he does not have the expertise to 
opine regarding medical etiology.  See Espiritu v. Derwinski, 
2 Vet. App. 492, 494-95 (1992).  The record does not contain 
any medical opinion relating the veteran's current knee 
disorder to service.   

When all of the evidence is assembled, the Board is 
responsible for determining whether the evidence supports the 
claim or is in relative equipoise, with the veteran 
prevailing in either event, or whether a fair preponderance 
of the evidence is against the claim, in which case the claim 
is denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).  
Here, the preponderance of the evidence does not support a 
finding that the veteran's bilateral knee disorder is related 
to service.  Accordingly, service connection is not 
warranted.  38 C.F.R. § 3.303; Gilbert, supra.

B.  Bilateral leg disorder

Service medical records show that the veteran was seen for 
complaints of leg pain during service and was placed on a 
profile for claudication of the legs.  VA medical records 
from 1988 to present, beginning approximately 10 years 
following separation from service, reveal that the veteran 
again complained of pain in the legs.  Medical evidence of 
record reveals that the veteran has been treated for obesity, 
hypertension, diabetes, GERD, chest pain as well as 
degenerative joint disease of the knees, and pes planus with 
degenerative joint disease; however, there is no diagnosis of 
a leg disorder.  At an April 2001 VA examination, there was 
no diagnosis of a leg disorder.  Following review of the 
record in November 2001, a private physician opined that 
there was inadequate evidence to suggest an etiological 
relationship between the veteran's leg pain with symptoms 
noted in service.  

Service connection is warranted for a "[d]isability 
resulting from personal injury suffered or disease contracted 
in line of duty, or for aggravation of a preexisting injury 
suffered or disease contracted in line of duty . . .."  38 
U.S.C.A. § 1131 (West 1991).  Upon review of the record, the 
Board concludes that there is no competent medical evidence 
of a bilateral leg disorder during or subsequent to service.  
In the absence of proof of a current disease or injury, there 
can be no valid claim.  See Brammer v. Derwinski, 3 Vet. App. 
223, 225 (1992).  As there is no competent evidence of record 
of a diagnosis of bilateral leg disorder, the Board concludes 
that the veteran's claim for service connection must be 
denied.    


ORDER

Service connection for bilateral knee disorder is denied.   
Service connection for bilateral leg disorder is denied.


REMAND

There was a significant change in the law during the pendency 
of the appeal.  On November 9, 2000, the Veterans Claims 
Assistance Act of 2000, (VCAA), 38 U.S.C.A. §§ 5100 et. seq. 
was enacted into law.  Implementing regulations were 
published by VA in August 2001, and made effective from date 
of the law's enactment.  See 66 Fed. Reg. 45620 (Aug. 29, 
2001) (to be codified as amended at 38 C.F.R. §§ 3.102, 3.159 
and 3.326(a)).  The VCAA eliminated the concept of a well-
grounded claim and redefined VA's obligations with respect to 
the duty to notify and the duty to assist.  This change in 
the law is applicable to all claims filed on or after the 
date of enactment of the VCAA, or filed before the date of 
enactment and not yet final as of that date.  Karnas v. 
Derwinski, 1 Vet. App. 308, 313 (1991).  The U. S. Court of 
Appeals for Veterans Claims has held that all provisions of 
the VCAA are potentially applicable to claims pending on the 
date of the law's enactment, and that concerns of fundamental 
fairness and fair process demanded further development and 
readjudication under the VCAA by the lower adjudicatory 
authority.  See Holliday v. Principi, 14 Vet. App. 280 
(2001), mot. for recons. denied, 14 Vet. App. 327 (per curium 
order), mot. for full Court review denied, 15 Vet. App. 21 
(2001) (en banc order).  The RO should therefore consider 
whether any additional notification or development actions 
are required under the VCAA and readjudicate these claims.

In an effort to assist the RO, the Board has reviewed the 
claims file and identified certain assistance that must be 
rendered to comply with the VCAA and the implementing 
regulations.  However, it is the RO's responsibility to 
ensure that all appropriate development is undertaken in this 
case.  

The veteran was treated for a callous build-up on the bottoms 
of his feet in January 1978, while on active duty.  VA 
medical records reflect treatment for flat feet beginning in 
May 1988.  In June 1991, he suffered a crush injury to the 
right foot.  In a February 1992 VA outpatient entry, pes 
planus with mild degenerative joint disease of the right foot 
was noted.  Dr. Gordon, in the November 2001 report, opined 
that pes planus was not incurred in service but could be due 
to stresses to the legs in service.  At the veteran's recent 
VA examination in April 2001, the examiner noted that the 
veteran had pes planus; however, the examiner did not address 
the etiology of this diagnosis.  VA's duty to assist the 
veteran includes a thorough and contemporaneous examination 
in order to determine the nature, etiology, and extent of the 
veteran's disability.  Veterans Claims Assistance Act of 2000 
(VCAA), 38 U.S.C.A. § 5103A (West Supp. 2001).  

Finally, the Board notes that the veteran's representative, 
in a December 2001 written brief to the Board, disagreed with 
the RO's August 2001 rating decision denying service 
connection for a back disorder.  The Board construes this 
statement as a notice of disagreement to the August 2001 
denial of service connection for a back disorder.  However, 
the RO has not had an opportunity to issue a statement of the 
case addressing this issue.   The Court has directed that 
where a veteran has submitted a timely notice of disagreement 
with an adverse decision and a statement of the case 
addressing the issue was not sent, the Board should remand 
the issue to the RO for issuance of a statement of the case.  
See Manlincon v. West, 12 Vet. App. 238 (1999).   

Accordingly, this case is REMANDED for the following:

1.  The veteran should be afforded a VA 
podiatry examination to determine the 
nature and etiology of his pes planus 
with degenerative joint disease.  After 
examining the veteran and reviewing the 
medical evidence in the veteran's entire 
claims folder, the examiner should 
provide an opinion as to whether it is 
more likely, less likely or as likely as 
not that the veteran's pes planus and/or 
degenerative joint disease resulted from 
service.  The examiner should reconcile 
the opinion with that of Dr. Gordon in 
the November 2001 report.  The examiner 
should provide a comprehensive report 
including complete rationale for all 
conclusions.   

2.  The RO should issue a statement of 
the case addressing the issue of 
entitlement to service connection for a 
back disorder, undertaking such 
development as is necessary in order to 
adjudicate the issue and address the 
specific contentions.  The veteran is 
notified that to complete the appellate 
process he must submit a substantive 
appeal within the applicable time period 
to complete an appeal of this issue to 
the Board.

3.  The RO must review the claims file and 
ensure that all notification and 
development action required by 38 U.S.C.A. 
§§ 5102, 5103, and 5103A (West 1991 & 
Supp. 2001) are fully complied with and 
satisfied. 

4.  Thereafter, the RO should readjudicate 
the claim.  If the benefit sought on 
appeal remains denied, the veteran and his 
representative should be provided a 
supplemental statement of the case (SSOC).  
The SSOC must contain notice of all 
relevant actions taken on the claim for 
benefits, to include a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issue currently on appeal.  An appropriate 
period of time should be allowed for 
response.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The veteran is notified that it is his 
responsibility to report for the examination and to cooperate 
in the development of the case, and that the consequences of 
failure to report for a VA examination without good cause may 
include denial of the claim.  38 C.F.R. §§ 3.158 and 3.655 
(2001).  The veteran has the right to submit additional 
evidence and argument on the matter or matters the Board has 
remanded to the regional office.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2001) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	THOMAS J. DANNAHER
	Member, Board of Veterans' Appeals

 


